 
Exhibit 10.3
 
Irrevocable Proxy
 
 
The undersigned (“Requesting Person”) hereby irrevocably appoints and
constitutes the Chief Executive Officer, Chief Financial Officer, and Chief
Legal Officer (individually, a “Proxyholder,” and collectively, the
“Proxyholders”) of AutoWeb, Inc, a Delaware corporation (“Company”), and each of
them individually, the agents, attorneys-in-fact and proxies of the undersigned,
with full power of substitution and resubstitution, to the full extent of the
undersigned’s rights with respect to all Exemption Shares (as defined in that
certain Tax Benefit Preservation Plan Exemption Agreement dated as of November
30, 2018 among the Company and the Requesting Persons (“Plan Exemption
Agreement”)) Beneficially Owned (as such term is defined in the Plan Exemption
Agreement) by the Requesting Persons (including any Exemption Shares acquired by
any Requesting Person on or after the date hereof and before the date this proxy
terminates) to vote the Exemption Shares as follows: the Proxyholders named
above, or each of them individually, are empowered at any time before
termination of this proxy to exercise all voting rights of the undersigned at
any meeting (whether annual or special and whether or not an adjourned or
postponed meeting) of stockholders of the Company, and in any action by written
consent of the stockholders of the Company, in the same proportion (for or
against) as the shares of Common Stock actually voted for or against such matter
by the stockholders of the Company other than the Requesting Persons and their
respective Affiliates or Associates.
 
The proxy hereby granted by the Requesting Persons to the Proxyholders is
granted as of the date of this Irrevocable Proxy in order to secure the
obligations of the Requesting Persons set forth in Article III of the Plan
Exemption Agreement and is irrevocable in accordance with subdivision (e) of
Section 212 of the Delaware General Corporation Law.
 
This Irrevocable Proxy will terminate upon the termination of the Plan Exemption
Agreement in accordance with its terms. The authority of a Proxyholder to
continue to act as a Proxyholder under this Irrevocable Proxy will terminate if
the Proxyholder ceases to be an officer or employee of the Company. This
Irrevocable Proxy may not be transferred by any Proxyholder or assumed by any
person without the express prior written consent of the undersigned. The
Requesting Persons acknowledge that the foregoing provisions of this paragraph
shall not preclude or require the Requesting Persons’ consent for the
substitution or resubstitution of a new Proxyholder who is also an officer
and/or employee of the Company.
 
Except as contemplated or permitted by the Plan Exemption Agreement, upon the
execution hereof, all prior proxies given by the undersigned with respect to the
Exemption Shares are hereby revoked and no subsequent proxies regarding the
Exemption Shares will be given until such time as this Irrevocable Proxy shall
be terminated in accordance with its terms. Any obligation of the undersigned
hereunder shall be binding upon the successors and assigns of the undersigned.
 
This Irrevocable Proxy is irrevocable (to the fullest extent permitted by law)
and shall survive the insolvency, incapacity, death, liquidation or dissolution
of the undersigned.
 
Dated: November 30, 2018
 
The 1 8 999 Trust
 
By: /s/ Daniel Negari                   

Daniel Negari, Trustee
 
 
 
 
